                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                              CHATTANOOGA DIVISION


HAROLD ROBERT KOERBER,                          )
                                                )
                                  Plaintiff,    )
                                                )
vs.                                             )       No.:
                                                )
TENNESSEE TRAILERS, INC. and                    )
THOMAS C. BURGER,                               )
                                                )
                                Defendant.      )


                                         COMPLAINT

       Pursuant to Section 216(b) of the Fair Labor Standards Act (FLSA), Plaintiff files this

lawsuit against Defendants and alleges the following:

       1.      The Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. Section 1331.

       2.      Defendant Tennessee Trailers, Inc. (Tennessee Trailers) is a corporation

incorporated under the laws of Tennessee. Its principal address is 11297 Wall Street, Soddy

Daisy, Tennessee, 37379. Its registered agent for service of process is Thomas C. Burger, 11297

Wall Street, Soddy Daisy, Tennessee, 37379.

       3.      Defendant Tennessee Trailers manufactures and sells marine trailers and other

products, which it delivers to customers in numerous states throughout the United States.

       4.     Defendant Thomas C. Burger is a shareholder of and is the President and Chief

Executive Officer of Tennessee Trailers. Defendant Burger has operational control of Tennessee

Trailers and makes decisions concerning how employees are compensated.

       5.      Plaintiff was employed by Defendant Tennessee Trailers from approximately




Case 1:19-cv-00018-HSM-SKL Document 1 Filed 01/22/19 Page 1 of 4 PageID #: 1
2013 through August of 2018.

        6.     While Plaintiff was employed by Tennessee Trailers, he worked as a driver and

drove trucks in which he transported Defendant’s products to customers in various states.

Plaintiff routinely drove vehicles that had a Gross Vehicle Weight Rating (GVWR) of less than

10,001 pounds and had a capacity for fewer than nine passengers.

        7.     During most of Plaintiff’s employment with Tennessee Trailers, Defendant paid

Plaintiff an hourly rate of pay for the hours he worked each week. During approximately the last

two months of his employment, Defendant paid Plaintiff a trip rate of 30 cents per mile for each

mile he drove while delivering products.

        8.     While Plaintiff was employed by Tennessee Trailers, he routinely worked

overtime hours of more than 40 per workweek for which he was not paid overtime compensation

of one and one-half times his regular rate of pay.

        9.     Rather than pay Plaintiff overtime wages, Defendant Tennessee Trailers paid

Plaintiff his regular rate of pay, or “straight time,” for overtime hours worked. During the period

when Plaintiff was paid a trip rate, Defendant paid Plaintiff the trip rate regardless of how many

hours Plaintiff worked.

        10.    Each Defendant was an "employer" of Plaintiff as defined by Section 203(d) of

the FLSA.

        11.    Plaintiff was an "employee" of each Defendant as defined by Section 203(e)(1) of

the FLSA.

        12.    While Plaintiff was employed by Defendants, Plaintiff was engaged in commerce

or in the production of goods for commerce as defined by Sections 207(a)(1) and 203(b)of the

FLSA.

        13.    Defendant Tennessee Trailers was an enterprise engaged in commerce or in the


Case 1:19-cv-00018-HSM-SKL Document21 Filed 01/22/19 Page 2 of 4 PageID #: 2
production of goods for commerce as defined by Section 203(s)(1) of the FLSA. Defendant had

annual gross volume of sales which exceeded $500,000.00.

       14.     The minimum wage and overtime provisions of the FLSA set forth in Sections

206 and 207, respectively, apply to Defendants.

       15.     While Plaintiff was employed by Defendants, he was entitled to overtime wages

at a rate of one and one-half times his regular rate of pay for hours worked over 40 in a given

workweek.

       16.     Defendants’ failure to pay Plaintiff overtime wages of one and one-half times his

regular rate of pay for all overtime hours worked was a violation of Section 207 of the FLSA.

       17.     Defendants’ violation of Section 207 of the FLSA was willful. Specifically,

Defendants were well aware of their obligation to pay Plaintiff overtime wages pursuant to the

FLSA, or recklessly disregarded their legal obligation.

       18.     As a result of Defendants’ failure to comply with Section 207 of the FLSA,

Defendants are liable to Plaintiff for overtime back pay.

       19.     In addition to the amount of unpaid overtime wages owing to Plaintiff, Plaintiff is

also entitled to recover an equal amount of liquidated damages pursuant to 29 U.S.C. § 216(b).

       20.     Plaintiff is entitled to an award of attorney’s fees and costs pursuant to 29 U.S.C.

§ 216(b).

       WHEREFORE, Plaintiff prays for a judgment for damages against Defendants that

include the following:

       (a) Overtime back pay;

       (b) Liquidated damages in an amount equal to his overtime back pay;

       (c) Interest;

       (d) Reasonable attorney’s fees;


Case 1:19-cv-00018-HSM-SKL Document31 Filed 01/22/19 Page 3 of 4 PageID #: 3
        (e) The costs and expenses of this action; and

        (f) All further general legal and equitable relief to which he may be

entitled.



                                              Respectfully submitted,


                                              /s/ R. Scott Jackson, Jr.
                                              R. Scott Jackson, Jr., #13839
                                              4525 Harding Road, Suite 200
                                              Nashville, TN 37205
                                              (615) 313-8188
                                              (615) 313-8702 (facsimile)
                                              rsjackson@rsjacksonlaw.com

                                              John McCown, GA Bar #486002
                                              Warren & Griffin, P.C.
                                              300 West Emery Street, Suite 108
                                              Dalton, GA 30720
                                              (706) 529-4878
                                              (706) 529-3890 (facsimile)
                                              john.mccown@warrenandgriffin.com

                                              Attorneys for Plaintiff




Case 1:19-cv-00018-HSM-SKL Document41 Filed 01/22/19 Page 4 of 4 PageID #: 4
